 



Exhibit 10.2
SECOND AMENDMENT TO AGREEMENT TO PROVIDE
COMPREHENSIVE HEALTH CARE BENEFITS
     This Second Amendment to Agreement to Provide Comprehensive Health Care
Benefits dated as of February 25, 2008 (the “First Amendment”) is entered into
among Blue Cross and Blue Shield of Florida, Inc. (“BCBSF”) and its subsidiary
Health Options, Inc. (“HOI” and together with BCBSF, “BCBSF/HOI”) located at
4800 Deerwood Campus Parkway, Jacksonville, Florida 32246, and Gevity HR, Inc.,
a Florida corporation (“Gevity”), and the Gevity HR, Inc. Group Health Plan
(collectively with Gevity, the “Group”). All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Agreement to Provide Comprehensive Health Care Benefits (as defined below).
RECITALS
     WHEREAS, BCBSF/HOI and the Group entered into that certain Agreement to
Provide Comprehensive Health Care Benefits dated as of October 1, 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”);
     WHEREAS, BCBSF/HOI and the Group desire to amend the Agreement as set forth
below;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, BCBSF/HOI and the Group hereto
agree as follows:
1. Amendments. The Agreement is hereby amended as follows:
  (a) The third sentence of Section XV of the Agreement (titled “Letter of
Credit”) is hereby restated in its entirety to read as follows:
This Coverage Ratio is defined as Earnings Before Interest Taxes, Depreciation
and Amortization (EBITDA) + Non-Cash Asset & Goodwill Impairment Charges +
Non-Cash Stock Compensation Expenses – Capex / Interest + Dividends, commencing
with the fiscal quarter ending December 31, 2007.
2. General.
  (a) This Second Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this First Amendment by telecopy shall be effective as an
original and shall constitute a representation that an executed original shall
be delivered.
  (b) This Second Amendment, and the rights of the parties hereunder, shall be
construed according to the laws of the State of Florida.
(Signature page follows.)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be duly executed as of the date first above written.

                  BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.    
 
           
 
  By:
Name:   /s/ Alan Guzzino
 
Alan Guzzino    
 
  Title:   Vice President, Public Sector Sales    
 
                HEALTH OPTIONS, INC.    
 
           
 
  By:
Name:   /s/ Alan Guzzino
 
Alan Guzzino    
 
  Title:   Vice President, Public Sector Sales    
 
                GEVITY HR, INC.    
 
           
 
  By:
Name:   /s/ Garry J. Welsh
 
Garry J. Welsh    
 
  Title:   Chief Financial Officer    
 
                GEVITY HR, INC. GROUP HEALTH PLAN    
 
           
 
  By:
Name:   /s/ Edwin E. Hightower, Jr.
 
Edwin E. Hightower, Jr.    
 
  Title:   Vice President and General Counsel    

 